DETAILED ACTION
                                  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-11, 13-16 and 18-20 are pending in the application.  No newly added or canceled claims are present. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13-16 and 18-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. US2016/0157630A1 hereinafter referred to as D1 in view of US Patent Publication No. US2004/0126555A1 hereinafter referred to as H1 further in view of US Patent Publication No. US2014/0033441A1 hereinafter referred to as (M1) Morgan.  D1 discloses an layer consisting an extruded three dimensional polymeric fiber matrix layer 10 having constant length, width and height dimensions (see paragraph 0009 and claim 1), the extruded three dimensional polymeric fiber matrix layer consisting of randomly ordinated fibers bonded at coupling points between adjacent fibers and having a free volume per unit area of the layer (see paragraph 0009 & 0014), wherein the fibers are consisting of a polymer. However, D1 does not disclose the extruded three dimensional polymeric fiber matrix layer comprising the fibers comprise a polymer and a phase change material coextruded therein, and a layer underlying a cover layer and overlying an inner core of coil springs, wherein the extruded three dimensional PCM and polymeric fiber matrix layer, the cover layer and the inner core have length and width dimensions that are the same.  
H1 discloses a three dimensional polymeric fiber matrix layer 1, 5 wherein the fibers are monofilaments consisting of a polymer 3, 7 and a phase change material 4, 8 coextruded therein, wherein the randomly oriented monofilament fibers are infused with a phase change material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the extruded polymer of D1 with the coextruded polymeric fiber matrix layer and phase change material as taught by H1. Such a substitution of parts would have been obvious for the purpose of improving the improving the layer of D1 to include enhanced thermal properties, and such a modification would not yield unexpected results. 
D1 as modified by H1 above discloses the claimed invention except for wherein the free volume per unit area of the extruded three dimensional PCM and polymeric fiber matrix layer is between 60% and about 90%.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the fiber matrix of D1 as modified to have the free volume per unit area of the extruded three dimensional PCM and polymeric fiber matrix layer between 60% and about 90%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It would have been obvious to select the amount of phase change material by varying the weight of phase change material added to the fiber matrix, and it would have been possible to select the density of the free volume by varying the volume of the polymeric fibers utilized in making the fiber matrix.  
Morgan discloses a mattress 1 further comprising a cover layer 26 and a inner core of coil springs 11, wherein the layer 24 underlying the cover layer and overlying the inner core of coil springs, wherein the extruded three dimensional PCM and polymeric fiber matrix layer, the cover layer and the inner core have length and width dimensions that are the same. It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to configure the fiber matrix of G2 to be intermediate an upper foam layer and lower base layer as taught by Morgan for the purpose of improving the comfort of the user and providing adequate ventilation.  Such a modification would not yield unexpected results. 
Re Claim 10
D1 as modified above discloses,
at least one upper foam layer 26 and a lower base layer 11, wherein the three dimensional fiber matrix layer 24 is intermediate at least one upper foam layer and a lower base layer.  
Re Claim 11
D1 as modified above discloses,
wherein the at least one upper foam layer comprises a viscoelastic foam (see paragraph 0012, Morgan).
Re Claim 13
D1 as modified above discloses,
wherein the phase change material is microencapsulated (see paragraph 0033, H1).
Re Claim 14
D1 as modified above discloses,
wherein the phase change material is selected from the group consisting of fatty acids, waxes, and salt hydrates (see paragraph 0029, H1).
Re Claim 15
D1 as modified above discloses,
wherein the microencapsulated phase change material has at least a 70 percent loading by weight (see paragraph 0038 H1) based on a total weight of a microcapsule and the phase change material therein.
Re Claim 16
D1 as modified above discloses,
wherein the polymer is selected from the group consisting of polyesters, polyethylene, polypropylene, nylon, elastomers, copolymers and its derivatives, including monofilament or bi-component filaments having different melting points (see paragraph 0018, D1, paragraph 0087, H1).
Re Claim 18
D1 as modified above discloses,
wherein the three dimensionally polymeric fiber matrix layer and is at a thickness between 1 inch and 6 inches (see paragraph 0016, D1).
Re Claim 19
D1 as modified above discloses,
wherein the extruded three dimensionally polymeric fiber matrix layer has an indention force deflection ranging from 5 to 25 pounds-force (See paragraph 0020, D1).
Re Claim 20
D1 as modified above discloses the claimed invention except for wherein the lower base layer comprises a polyurethane foam or a latex foam or wherein the base layer comprises a polyurethane foam, a latex foam; a polystyrene foam, polyethylene foam, a polypropylene foam or a polyether-polyurethane foam.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the lower base layer to comprise a polyurethane foam or a latex foam and wherein the base layer comprises a polyurethane foam, a latex foam, a polystyrene foam, polyethylene foam, a polypropylene foam or a polyether-polyurethane foam, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  The use of a polyurethane foam, a latex foam, a polystyrene foam, polyethylene foam, a polypropylene foam or a polyether-polyurethane foam is well known in the art to be used as a support.  Selection of one of these materials as a lower base layer would only require routine skill in the art. 
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant fails to provide reasoning or rational as to why the prior art does not disclose the claimed limitation. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant fails to provide reasoning or rational as to why the prior art does not disclose the claimed limitation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The declaration under 37 CFR 1.132 filed 03/24/2022 is insufficient to overcome the rejection of claims 9-11, 13-16 and 18-20 based upon 35 U.S.C. 103 rejection as set forth in the last Office action because:  The declaration of DeFranks clearly states he never considered using a three-dimensional polymetric fiber matrix layer by itself in a mattress. However fails to state it does not disclose a fiber matrix layer by itself. As it is evident in the disclosure of DeFranks as highlighted in paragraph 0009 the fiber matrix layer is first created by itself then integrated with a foam polymer. It is clear in the declaration and disclosure of DeFranks that DeFranks discloses a fiber matrix layer by itself but does not utilizing the fiber matrix layer by itself in a mattress. But that not utilizing the fiber layer as a stand-alone layer in a mattress does not negate the fact the fiber matrix layer is discloses as an independent layer by itself that is then combined with foam, then the combination layer is utilized in a mattress. However it is clear the prior art of Gladney does disclose utilizing a fiber layer by itself in a mattress. The declaration fails to overcome the rejection or explain how the fiber matrix layer of DeFranks is not consisting of only fibers. 
Applicant argues that the G2 in combination with D1, S1 and M1 is improper because D1 does not read on the "consisting of" claim limitation because it discloses a final product which is a fiber matrix layer combined with a foam layer. However Applicant's interpretation of the prior art is incorrect. D1 firstly discloses a fiber latex layer as a standalone product. Then said fiber matrix layer of D1 can be combined with a foam making it integral with the foam. D1 firstly discloses a fiber latex layer as a standalone product, then said fiber matrix layer of D1 can be combined with a foam making it integral with the foam.  However, the fact still remains that the fiber matrix layer is disclosed and depicted as a standalone apparatus which satisfies the “consisting of” limitation.  D1 discloses a fiber matrix layer as an intermediate structure which is then combined with a foam and which results in a fiber matrix layer 16, a combination foam fiber layer 14 and a foam layer 12 integrated as one support.  The claim is clearly directed towards a fiber matrix layer consisting of only fibers, which D1 does clearly disclose as elements 10 and 16.  The fact still stands that the fiber matrix layer is disclosed and depicted as a structure that is an independent layer from the remaining layers and is only made of fibers.  The claim is directed towards a mattress comprising a layer consisting of only fibers.  The “consisting of” limitation limits the claim to just what is claimed and nothing beyond. It does not mean the invention as a whole is limited to only the disclosure.  For example, the “consisting of” limitation is for “a fiber matrix layer” and not “a fiber matrix mattress”.  Additionally, G2 is the base reference which clearly discloses the claimed limitation and satisfies the “consisting of” language.  G2 is clearly directed towards a preconditioned layer being a fiber matrix layer.
Applicant also argues the prior art of G2 only references a fiber pad one time.  Examiner respectfully agrees that the prior art of G2 is directed towards the pre-conditioning of a foam pad in general, and it is also disclosed that an example of a foam pad is a fiber pad.  Hence, it is clear that the prior art of G2 discloses a pre-conditioned fiber pad.  Mentioning of a disclosure even once does not change the fact that the prior art discloses the limitation.  G2 is directed towards the pre-conditioning of a foam pad in general and it is also disclosed that an example of a foam pad is a fiber pad.
Applicant argues that the prior art of D1 does not read on the "consisting of" claim limitation because it discloses a final product which is a fiber matrix layer combined with a foam layer.  However, Applicant's interpretation of the prior art is incorrect.  D1 firstly discloses a fiber latex layer as a standalone/intermediate product, then said fiber matrix layer of D1 can be combined with a foam making it integral with the foam.  However, the fact still remains that the fiber matrix layer is disclosed and depicted as a standalone apparatus which satisfies the “consisting of” limitation.  D1 discloses a fiber matrix layer as an intermediate structure which is then combined with a foam which results in a fiber matrix layer 16, a combination foam fiber layer 14 and a foam layer 12 integrated as one support. The claim is clearly directed towards a fiber matrix layer consisting of only fibers which D1 does clearly disclose as elements 10 and 16.  The fact still stands that the fiber matrix layer is disclosed and depicted as a structure that is an independent layer from the remaining layers and is only made of fibers.  The claim is directed towards a mattress comprising a layer consisting of only fibers.  The “consisting of” limitation limits the claim to just what is claimed and nothing beyond.  It does not mean the invention as a whole is limited to only the disclosure.  For example, in this claim the “consisting of” limitation is for “a fiber matrix layer” and not “a fiber matrix mattress.” 
Applicant argues that H1 fails to teach a monofilament fibers consisting of a polymer and phase change material coextruded. Examiner respectfully disagrees, in paragraphs 0012, 0013, 0089, 0093-0104 of H1 it is discloses that the fibers are created from a cellulosic material and phase change material blend which is then extruded (0012) to create the fibers 57, 63 of a fiber matrix layer. It is clear from the discloses that the polymer and PCM mixed together to create the “blend” and then coextruded to form the monofilament 59, 60. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10Am-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673                                                                                                                                                                                                        
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673